Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5906341A, hereinafter referred to as “Brown”) in view of online article post: “How to stick rubber to PVC” by Larry Simmons dated July 17, 2017 on homesteady.com, hereinafter referred to as “Simmons”), and further in view of Dicke (US 20090183408, hereinafter referred to as “Dicke”). 
Regarding claim 1, Brown discloses a pipe supporting device (Figs 1 and 2,  pipe supporting device 17, 19, 21) adapted to receive and support at least one exposed condensate drain 4pipe from an air conditioning unit located on a roof (Fig. 1, drain pipe 11 from air conditioner 13 on roof 15), the device (17, 19, 21) comprising: 5 6a base (Fig. 2, base 23) having an upwardly extending receptacle portion (Fig. 3, connecting portion 31); 7 8a first upright member formed of a synthetic plastic material of a first selected length (Figs 2 and 3, upright member 27,  col. 5, lines 30-33), the first 9upright member having a first extent which is insertable within the upwardly extending receptacle 10portion of the base to engage the base receptacle portion (col. 5, lines 30-34); 11 12a saddle shaped receiving portion for receiving and supporting the exposed pipe (Figs 2 and 3, saddle shaped receiving portion 29), the saddle shaped 13receiving portion (29) being supported about a common juncture having a downwardly extending 14receptacle portion (41) for receiving an opposite extent (43) of the first upright member (27) and engaging the 15first upright member (col. 4, lines 4-6; col. 4, lines 28-34); 16 17wherein the first selected length of the first upright member can be altered by a user at a job site 18to thereby provide a device having a desired overall height for supporting the exposed pipe at a 19desired height on the roof (col. 4, lines 48-51); 20 21and wherein the upwardly extending 23receptacle portion (31) which is formed in the top surface of the base (23) comprises a hollow length of 24synthetic plastic material which is seated within an opening in the top surface (Figs 2 and 3, portion 31 has a upright member 27 seated with opening in top surface at 35) and which is selectively sized to receive the opposite extent (37) of the first upright member (27) and snugly 26engaging the upright member (col. 4, lines 8-13).  
However, Brown fails to disclose wherein the base is formed of molded crumb rubber waste product, the base having a top surface 22and a relatively flat bottom surface for resting on the roof, and the hollow length of 24synthetic plastic material glued in place.
However, Simmons and Dicke combined teach wherein the base (Dicke: Figs 2 and 4, base 16) is formed of molded crumb rubber waste product (Dicke: [0052] lines 8-9), the base having a top surface 22and a relatively flat bottom surface for resting on the roof (Dicke: [0052] lines 8-10; Figs. 1-2, base 16 has top surface and a flat bottom surface;  “for resting on the roof” is interpreted as intended use feature, which does not further limit the structure of the base, and base 16 of Dicke is fully capable of being resting on a flat roof surface, and the weight thereof prevents movement by wind on the roof), and the hollow length of 24synthetic plastic material glued in place (Simmons: page 2: plastic glue kit, plastic glue tube, bead of glue for bonding rubber to PVC). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by Dicke because the base of Brown is taught to be made of PVC plastic material, which is well-known in the art to become brittle and breakable under extended outdoor exposure to sun on the roof, 
For example, according to an online article dated Jan 09, 2020 by Korey Kashmer titled “The Longevity of PVC Piping – Making it last” in page 1 recites in part: “One of the most harmful things for PVC pipes is sun exposure. PVC that is run above ground and exposed to sunlight can break down faster than it normally would. The ultraviolet rays from the sun can actually break down the structure of PVC material and make it brittle and breakable.”  Thus, the support base 16 of Dicke being made of more durable crumb rubber material made by molding can be preferably adapted to replace the PVC base of Brown for use as pipe supporting device on a roof. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Brown and Dicke by Simmons because of the benefit of bonding rubber to PVC by using proper adhesive to create proper bonding that last to endure temperature changes, or without moisture weakening the bond enough to cause failure (see page 1, lines 3-5 of Simmons). As a result, the upright member bonded to the base of Dicke by glue/adhesive by Simmons can last much longer duration than the attachment of upright member to base using just friction-fit as taught by Brown.  

Regarding claim 2, Brown discloses wherein the first upright member and the receptacle are both formed of 29a length of PVC pipe (col. 4, lines 18-24). 


3017Regarding claim 3, Brown discloses wherein at least the first upright member has graduations provided along the length thereof and wherein the first selected length of the first upright member 3is altered by severing the length thereof at a selected graduation (col. 4, lines 48-62). 

Regarding claim 4, Brown discloses5 further comprising: 6 7an engagement member connectable with the saddle shaped receiving portion for engaging and 8securing a portion of a pipe which is received and supported within the saddle shaped receiving 9portion (col 4, lines 39-47, Fig. 2), the engagement member comprising a flexible tie wrap (53) and wherein at least one opening (Fig. 3, slot 51) 10is provided in the saddle shaped receiving portion (29) of the device for connecting the tie wrap (53) to the  saddle shaped receiving portion (29). 

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5906341A, hereinafter referred to as “Brown”) in view of Dicke (US 20090183408, hereinafter referred to as “Dicke”). 
Regarding claim 5, Brown discloses 13a pipe supporting device (Fig. 1, pipe supporting device 17, 19, 21) adapted to receive and support an exposed pipe (Fig. 1, pipe 11), the device (17, 19, 21) comprising: 14 15a base (Fig. 2, base 23) having a top surface and a flat bottom surface for resting on an adjacent support surface (base 23 has a top surface and a flat bottom surface), 16the base (23) having an upwardly extending receptacle portion (Fig. 3, connecting portion 31); 17 1sa first upright member formed from a first selected length of hollow PVC pipe (Figs 2 and 3, upright member 27,  col. 5, lines 30-33; col. 4, lines 18-24), the first upright 19member having a first extent which is insertable within the upwardly extending receptacle portion 20of the base to engage the base receptacle portion (col. 5, lines 30-34); 22an injection molded, plastic saddle shaped receiving portion for receiving and supporting the 23exposed pipe (col. 4, lines 18-20; Figs 2 and 3, saddle shaped receiving portion 29), the saddle shaped receiving portion having a concave receiving recess for receiving 24the pipe (Fig. 3, recess 47 for receiving pipe 11 of Fig. 2) and a downwardly extending receptacle portion (Fig. 3, 41) for receiving an opposite extent (Fig. 3, 43) of the 25first upright member (Fig. 3, 27) and engaging the first upright member26 (col. 4, lines 4-6; col. 4, lines 28-34); 16 27an engagement member connectable with the saddle shaped receiving portion for engaging and 28securing a portion of a pipe which is received and supported within the receiving recess of the 29saddle shaped receiving portion30 (col 4, lines 39-47, Fig. 2); 18wherein the first selected length of the first upright member can be altered by a user at a job site to thereby provide the device having a desired overall height for supporting the exposed pipe at a 3desired height (col. 4, lines 48-51); and wherein the upwardly extending 7receptacle portion which is formed in the top surface of the base comprises a hollow length of 8synthetic plastic material which is seated within an opening in the top surface (Figs 2 and 3, portion 31 has a upright member 27 seated with opening in top surface at 35) and which is 9selectively sized to receive the opposite extent (37) of the first upright member (27) and snugly engaging 10the upright member (col. 4, lines 8-13).  
However, Brown fails to disclose 5wherein the base is formed of molded crumb rubber waste product, the base having a top surface 6and a relatively flat bottom surface for resting on the roof.
However, Dicke teaches wherein the base (Figs 2 and 4, base 16) is formed of molded crumb rubber waste product ([0052] lines 8-9), the base having a top surface 22and a relatively flat bottom surface for resting on the roof ([0052] lines 8-10; figs 1-2, base 16 has top surface and a flat bottom surface;  “for resting on the roof” is interpreted as an intended use feature, which does not further limit the structure of the base, as a result, base 16 of Dicke is fully capable of being resting on a flat roof surface, and the weight thereof prevents movement caused by wind while sitting on the roof). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by Dicke because the base of Brown is taught to be made of PVC plastic material, which is well-known in the art to become brittle and breakable under extended outdoor exposure to sun on the roof, For example, according to an online article dated Jan 09, 2020 by Korey Kashmer titled “The Longevity of PVC Piping – Making it last”  in page 1 recites in part: “One of the most harmful things for PVC pipes is sun exposure. PVC that is run above ground and exposed to sunlight can break down faster than it normally would. The ultraviolet rays from the sun can actually break down the structure of PVC material and make it brittle and breakable.”  Thus, the support base 16 of Dicke being made of more durable crumb rubber material made by molding can be preferably adapted to replace the PVC base of Brown for use as pipe supporting device on a roof. 

Regarding claim 6, Brown discloses a method of supporting an exposed conduit on a surrounding support surface (Figs 1 and 2, conduit/pipe 11 supported on surfaces of 17, 19, 21), the method 13comprising the steps of: 14 15providing a plurality of conduit supporting devices beneath the conduit at spaced intervals along 16the conduit on the surrounding support surface (Fig. 1, 17, 19, 21 at spaced intervals along pipe 11, supporting 11 on the surface at recess 47 of Fig. 3), each of the conduit supporting devices having a 17base (Fig. 3, base 23) with a flat bottom (Fig. 3, base bottom 25) for resting on the support surface and which supports additional synthetic 18plastic components (Fig. 3, 25 supports 31, 39), the base (23) having an upwardly extending receptacle portion (Fig. 3, connection portion 31) having a generally 19cylindrical upper opening (Fig. 3, at label for 35); 20 21installing a first extent (Fig. 3, first extent 37) of an upright member (27) within the cylindrical upper opening of the upwardly 22extending receptacle portion of the base (col. 4, lines 10-13), the upright member having a central bore (Fig. 3, upright member 27 with central bore); 23 24fitting a saddle shaped receiving portion onto an opposite extent of the upright member (col. 4, lines 29-32), the saddle 25shaped receiving portion having a downwardly extending receptacle portion for receiving the 26opposite extent of the upright member (col. 4, lines 29-32); 27 28whereby the plurality of conduit supporting devices (17, 19, 21) support the conduit (11) on the surrounding support 29surface (Figs 1-3, surface on recess 47); and wherein the upwardly extending 3receptacle portion which is formed in the top surface of the base comprises a hollow length of 4synthetic plastic material which is seated within an opening in the top surface (Figs 2 and 3, portion 31 has a upright member 27 seated with opening in top surface at 35) and which is 5selectively sized to receive the opposite extent (37) of the first upright member (27) and snugly engaging 6the upright member (col. 4, lines 8-13).  
However, Brown fails to disclose 19wherein the base is formed of molded crumb rubber waste product, the base having a top surface and a relatively flat bottom surface for resting on the roof, 
However, Dicke teaches wherein the base (Figs 2 and 4, base 16) is formed of molded crumb rubber waste product ([0052] lines 8-9), the base having a top surface 22and a relatively flat bottom surface for resting on the roof ([0052] lines 8-10; figs 1-2, base 16 has top surface and a flat bottom surface; “for resting on the roof” is interpreted as intended use, and does not further limit the structure of the base, as a result, the base 16 of Dicke is fully capable of being resting on a flat roof surface, and the weight thereof prevents movement caused by wind).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown by Dicke based on the same rationale as previously discussed for claim 5 above, thereby omitted herein for brevity. 

Regarding claim 7, Brown discloses 8further comprising the steps of altering the length of the upright member 9at other of the spaced intervals along the exposed conduit, to thereby provide a device having a 10desired overall height for supporting the exposed conduit at a desired degree of slope on the 11adjacent support surface (col. 4, lines 48-51; col. 4, lines 63-67). 

Regarding claim 8, Brown discloses 13wherein the length of the upright member is altered by severing the 14length thereof to an approximate desired height of the conduit supporting device (col. 4, lines 48-62) and wherein a 15final desired height of the conduit supporting device is obtained by adjusting the length of the 16extent residing within either or both receptacle portions, the upright being glued at the final desired 17height (Fig .3, various graduation markings 55 allow for adjusting of the length of extent 37 received in receptacle portion of 31 to reach final desired height of pipe supporting device 17, 19, 21).  
19 Regarding claim 9, Brown discloses wherein the synthetic plastic components are selected from the group 20consisting of polyvinylchloride and acrylonitrile styrene acrylate plastics (due to Markush language, see MPEP 2117, only one alternative, i.e. polyvinylchloride which is described in col. 5, lines 31-32 and col. 4, lines 18-24, would be suffice). 

Regarding claim 10, Brown discloses an engagement member is connected with the saddle shaped receiving 23portion for engaging and securing a portion of a pipe which is received and supported within the 24receiving recess of the saddle shaped receiving portion (col 4, lines 39-47, Fig. 2), and wherein the engagement element is a 25flexible tie wrap (Fig. 3, tie wrap 53) and wherein at least one opening (Fig. 3, slot 51) is provided in the saddle shaped receiving 26portion (29) of the device for connecting the tie wrap (53).  

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5906341A, hereinafter referred to as “Brown”) in view of Dicke (US 20090183408, hereinafter referred to as “Dicke”), as applied to claim 6 above, and further in view of Quadrini et al “A sustainable molding process for new rubber products from tire recycling”, Progress in Rubber, Plastics and Recycling Technology Volume 35, Issue 1, February 2019, Pages 41-55, (hereinafter referred to as “Quadrini”), and in further view of Misumi corporation online plastic molding tutorials,  #096 dated 10/07/2011, #131 dated 07/13/2012 and #008 dated 08/21/2009 (hereinafter referred to as “Misumi”), and further in view of echo engineering online post titled “What is Compression Molding ?” Oct 15, 2018, hereinafter referred to as “Echo”), and further in view of Speedpro sign stands – rubber bases and power post, dated 08/14/2020 by web.archive.org, hereinafter referred to as “Speedpro”). 

Regarding claim 11, Brown and Dicke fails to disclose, teach or suggest wherein the crumb rubber base is manufactured by the following steps: 29 30supplying a given quantity of waste crumb rubber in the form of raw crumb rubber pellets and 20pouring a given quantity of the pellets into a mold, the mold being divided into a plurality of cavities, each having a bottom surface, surrounding sidewalls and an initially open top 5, 6filling the mold cavities with the raw crumb rubber pellets; 7 8applying pressure to the mold from above so that the crumb rubber pellets in the cavities are 9compressed, which action causes the rubber pellets to be heated, thereby causing the pellets to fuse 10together to form a mat-like rubber product; 1112pulling each mat out of the mold. 
However, Quadrini teaches wherein the crumb rubber base (molded rubber tiles) is manufactured by the following steps (Figs 2(a)-(d)) and pages 44-45): 29 30supplying a given quantity of waste crumb rubber in the form of raw crumb rubber pellets (pages 43-44:  ground-tire rubber in the shape of granules, rubber granules) and 20pouring a given quantity of the pellets into a mold (page 44: “the direct molding process” line 2: granules put into a metallic mold),  … 5 6filling the mold cavities with the raw crumb rubber pellets (Fig. 2(c) filling operation, see page 44: last 6 lines); 7 8applying pressure to the mold from above so that the crumb rubber pellets in the cavities are 9compressed (see page 44: last 6 lines and page 45, maximum allowable molding pressure was fixed to 45 bar), which action causes the rubber pellets to be heated, thereby causing the pellets to fuse 10together to form a mat-like rubber product (Fig. 2(d) rubber tiles); 1112pulling each mat out of the mold (page 44 last 2 lines: extraction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown and Dicke by Quadrini and Echo based on the rationale that Dicke and Brown, singularly or in combination, fails to describe any steps or details for method of fabricating the crumb rubber base, i.e. compression molding.  As a result, it would be logical for one having ordinary skill in the art before the effective filing date of the claimed invention to find information for the compression molding method for fabricating crumb rubber base, such as Quadrini and Echo. 
Furthermore, Quadrini and Echo and Misumi combined teach the mold being divided into a plurality of cavities, each having a bottom surface, surrounding sidewalls and an initially open top (Quadrini, see Fig. 2c for structure of one mold cavity with bottom surface, surrounding sidewalls and open top; Misumi in #096 article discussing the number of cavities for plastic injection molding to be ranging from 1 to 216; meanwhile Echo engineering describes in page 3 that rubber compression molding is low-pressure, and an inexpensive option when producing a variety of cavities. Production of multiple cavities is possible, and Rubber is placed directly into large mold cavities”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combined teachings of Brown, Dicke, Misumi and Echo based on the rationale that compression molding of rubber products is a well-known complex technical field, that requires knowledge of a large number of technical details, and therefore Mitsumi alongside Echo provides the necessary background information so as to facilitate the manufacturing of the crumb rubber base. 
Meanwhile, Misumi and Speedpro combined teach each of the 3cavities also having an upright plug approximately centered in the cavity on the bottom surfaces 4thereof (Misumi #008: Fig. 1A or B show a post or socket projection structure, upon molding, the corresponding projection structure is removed from the molded product and leaving behind a hole formed in the molded product); …. whereby the upright plug leaves a centrally located hole in each 13mat (by adopting the teachings of Misumi for using a post as removable insert, the rubber mat of Speedpro can be molded with a hole in the middle using a post structure positioned in the middle of cavity); 14 
15Meanwhile, Speedpro teaches installing a PVC receptacle piece within the respective mat holes by pushing the receptacle piece 16into the holes, the respective receptacle pieces forming the base receptacle for the upright PVC 17portions of the device (photos in pages 2 and 3 show plastic receptacle piece insertable into a rubber base with a hole in center, page 4: recycled rubber base). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combined teachings from Speedpro based on the rationale that it is logical for one having ordinary skill in the art to look for common readily available commercial products having a crumb rubber base as a support for pole/tube in view of the teachings from Quadrini, Dicke and Misumi, based on exemplary rationale as described in MPEP 2143, that may support a conclusion of obviousness, which recites: “(A) Combining prior art elements according to known methods to yield predictable results;”  The prior art elements of rubber base and plastic hollow support tube of Speedpro can be easily combined with features from Dicke and components taught by Brown according to known methods to form a conduit support device on a roof, so as to yield predictable results. 

Regarding claim 13, Brown and Dicke fails to disclose, teach or suggest wherein the pressure applied to the raw crumb rubber pellets in the 23mold cavities is applied by lowering a hydraulic press onto the filled mold cavities.
However, Quadrini and Echo combined teach wherein the pressure applied to the raw crumb rubber pellets in the 23mold cavities is applied by lowering a hydraulic press onto the filled mold cavities (Quadrini: Figs 2(a) – (b): Hydraulic press, with pressure applied up to 45 bar maximum pressure in page 45; Echo describes in page 3 that “rubber compression molding is low-pressure, and an inexpensive option when producing a variety of cavities. Production of multiple cavities is possible, and Rubber is placed directly into large mold cavities”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify by Quadrini and Echo based on the same rationale as previously discussed for claim 11 above, thereby omitted herein for brevity. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Dicke, and further in view of Quadrini, and in further view of Misumi, and further in view of echo, and further in view of Speedpro, as applied to claim 11 above, and further in view of Simmons. 
Regarding claim 12, Brown and Dicke fails to disclose, teach or suggest wherein the PVC receptacles are secured within the respective mat 20holes by gluing them in place.  
However, Simmons and Speedpro combined teach wherein the PVC receptacles are secured within the respective mat 20holes by gluing them in place (Simmons: page 2: plastic glue kit, plastic glue tube, bead of glue for bonding rubber to PVC; Speedpro: photos in pages 2 and 3 show plastic receptacle piece insertable into a rubber base with a hole in center, page 4: recycled rubber base). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Brown and Dicke by Simmons because of the benefit of bonding rubber to PVC by using proper adhesive to create tight bond that last without concern for temperature changes, or moisture weakening the bond enough to cause failure (see page 1, lines 3-5 of Simmons). As a result, the bonded upright member to the base by glue/adhesive taught by Simmons can securely sustain much longer duration than the attachment of upright member to base using friction-fit only as taught by Brown.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further combined teachings from Speedpro and Simmons based on the same rationale as previously discussed for claims 1 and 11 above, thereby omitted herein for brevity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Highway safety group sign post installation youtube video dated 08/04/2016 shows a pvc pole installed into a rubber base, Henry, WW Company 12107 30OZ #440 Cove Adhesive sold on amazon discloses a glue for bonding vinyl to rubber.   Smith (US 20120168570 A1) discloses a saddle holder support tower with a base made of recycled tire rubber and height adjustable pole.  Corr (US 8640371) discloses a compression molded rubber base with a hole in the middle for supporting a channel made of plastic or metal. Davis (US 20170175349) discloses a molded recycle rubber base.  Brown (US 20160131280) discloses a pipe supporting device for refrigeration pipe on a roof.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632